Citation Nr: 1615867	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  11-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for asbestosis, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1963 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  In September 2015, the case was remanded by the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This issue was remanded by the Board in September 2015 in order to obtain a new VA examination to determination the current severity of the Veteran's service-connected asbestosis, as he had testified in February 2015 that his symptoms had become worse since the prior VA examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  A VA examination was held in September 2015, and a report of the examination was associated with the claims file.

Unfortunately, as was indicated by the Veteran's representative in a March 2016 Written Brief Presentation, the September 2015 examination report did not include the actual test results from the Veteran's pulmonary function tests, performed in February 2015, and listed only the Veteran's results based on the Forced Expiratory Volume (FEV-1) reading, which was 60 percent.  The examiner did not provide Forced Vital Capacity (FVC) or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) results, as required for evaluation under the diagnostic code for asbestosis.  See 38 C.F.R. § 4.97, Diagnostic Code 6833 (2015).  The examiner also indicated that the Veteran's pulmonary function test results did not accurately reflect the Veteran's current pulmonary function, stating that the FEV-1 was the most accurate, but did not explain why.  Because this measures an entirely different respiratory impairment than those measured by the FVC or DLCO, it is unclear why this would be the most accurate reading for the Veteran, nor is it possible to determine the Veteran's overall respiratory impairment in the absence of the remaining pulmonary function test results.

The Board therefore finds that this issue must be again remanded to obtain the full test results from the February 2015 pulmonary function testing and the September 2015 VA examination and an addendum opinion from the VA examiner.  If full pulmonary function test results are not available, the Veteran must be afforded a new VA examination.  

The Veteran receives medical treatment at the VA Medical Center in Salisbury, North Carolina.  The record currently contains treatment records dating up to March 2011; all outstanding, relevant VA treatment records should be acquired.

All acquired medical records, reports, and opinions must be associated with the claims file, reviewed prior to readjudication, and then made available to the Veteran's representative for review prior to returning this case to the Board.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete treatment records from the VA Medical Center in Salisbury, North Carolina since March 2011.  This must include the full pulmonary function test results from his February 2015 evaluation and the September 2015 VA examination.  All records received should be associated with the claims file.

2.  If the Veteran's complete pulmonary function test results from February 2015 or September 2015 are obtained, then request an addendum opinion from the physician examiner who performed the September 2015 examination.  Ask him to discuss the Veteran's pulmonary function test results for FVC and DLCO and explain whether these test results are accurate reflections of the Veteran's level of disability.  If they are not found to be accurate reflections of the level of disability, the examiner must discuss which test result best reflects the level of disability with a full explanation of why this is so.

If the examiner determines that additional studies or opinions are necessary, then appropriate action should be taken to accomplish the suggested development.

3.  If the Veteran's complete pulmonary function test results from February 2015 or September 2015 cannot be obtained, schedule the Veteran for a new VA examination as to the severity of his asbestosis.  The examiner should review the claims file, as appropriate.  The examination should be conducted in accordance with the applicable current disability benefits questionnaire or examination worksheet.  All pulmonary function testing must be completed and recorded on the examination report.  

4.  After the above development has been completed, readjudicate the claim for entitlement to an increased rating for asbestosis.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




